Filed 3/18/16 P. v. Messer CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C078148

         v.                                                                      (Super. Ct. No. 13F02106)

KATRINA MARIA MESSER,

                   Defendant and Appellant.


         Appointed counsel for defendant Katrina Maria Messer has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436
(Wende).) After reviewing the entire record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
         A jury convicted defendant of bringing a controlled substance into a penal
institution (Pen. Code, § 4573; count two) and possession of methamphetamine, a
misdemeanor (Health & Saf. Code, § 11377, subd. (a); count one).




                                                             1
       On April 2, 2013, while on patrol near Watt Avenue and Myrtle Street, Deputy
Sheriffs Zachary Rose and Christopher Britton contacted defendant, arrested her, and
conducted a patdown search. During the search, a clear plastic bag containing 6.74
grams of methamphetamine, a usable amount, fell from defendant’s pant leg.1 She
stomped on the bag and eventually pushed the bag under the patrol car. She was
handcuffed and secured in the patrol car and the bag was retrieved. During transport to
the jail, the deputies informed defendant that if she had any additional contraband on her
person she should say so before entering the jail where she would be strip searched,
otherwise she would face additional felony charges. At no point did defendant claim to
have any additional drugs on her person; in fact, she denied having anything on her
person. Upon entering the jail, a sign warned of the same consequences of bringing
contraband into the jail. After she was booked, she was strip searched by a female officer
who found a clear plastic baggie containing 0.05 grams of methamphetamine, a usable
amount, in defendant’s bra, which defendant tried to conceal.
       Defendant testified at trial and denied possessing any of the drugs, claiming
Deputy Rose dropped the bag on the road in front of her foot and planted the bag on her
person when he fondled her during his patdown search or at the jail. Defendant claimed
the deputies called her inappropriate names. She denied having been warned about
felony consequences for bringing drugs into the jail. Defendant claimed the baggie fell
out of her panties during the strip search.
       Deputy Rose denied calling defendant names, denied planting the evidence, and
denied inappropriately touching defendant. He did write in his report that defendant had
accused him of fondling her breast. Deputy Karin Cole who conducted the strip search




1      At a suppression hearing, Deputy Rose testified defendant was arrested on an
outstanding warrant.

                                              2
was positive the methamphetamine was removed from defendant’s bra and nothing was
found in defendant’s panties.
       The trial court suspended imposition of sentence and granted probation for a term
of five years subject to certain terms and conditions including jail time and various fees
and fines. Defendant appeals.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                              /s/
                                                   HOCH, J.



We concur:



          /s/
HULL, Acting P. J.



         /s/
DUARTE, J.


                                              3